Exhibit 10.18

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
DOLLAR GENERAL – 22 PACK
THIS AGREEMENT (“Agreement”) is made and entered into as of the Effective Date
by and between AR CAPITAL, LLC. (“Buyer”), and The Overland Group, LLC
(“Seller”).
BACKGROUND
A.    Seller or an entity in which Seller has a controlling interest, is the
Owner of each of the Properties listed on Exhibit A1 attached hereto (such
entities listed on Exhibit A1 being referred to herein individually as an
“Affiliate” or “Seller’s Affiliate”, and two or more being referred to herein
collectively as the “Affiliates”).
B.    Buyer desires to purchase the Property and Seller desires to sell the
Property to Buyer on the terms and conditions set forth in this Agreement.


In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.
(a)     “Closing” shall mean the consummation of the transaction contemplated
herein, which shall occur, subject to any applicable extension periods set forth
in this Agreement, within fifteen (15) days of the latter of (a) expiration of
the Due Diligence Period applicable to such Property, or (b) the occurrence of
all of the following (collectively, the “Completion of Construction”) relative
to such Property: (i) completion of construction of improvements on the Property
and delivery to Buyer of the punch-list of work to be completed by landlord
under the Lease as approved by Tenant (the “Punch-List”), (ii) Tenant accepting
possession of the Property pursuant to the respective Lease, and Tenant
commencing actual payment of rent pursuant to such Lease (and not just the
obligation to pay rent where rent is withheld by Tenant in escrow as security
for completion of punch list items), and Tenant opening for normal business
operations, (iii) the date on which Seller delivers to Buyer commercially
reasonable documentation acceptable to Buyer evidencing the substantial
completion of construction of improvements on the Property (subject to
Punch-List items) in accordance with approved plans and specifications, and (iv)
the issuance and delivery to Buyer (or, as required by the Lease, to Tenant) of
all permits, approvals and a permanent certificate of occupancy required for the
lawful occupancy of the Property and use thereof for the purposes contemplated
by Tenant.
(b)    “Due Diligence Period” shall mean the period beginning upon the date that
Seller delivers to Buyer certificates of substantial completion for each
Property from Seller’s architect (“Substantially Complete Date”) in accordance
with the respective Leases, and extending until 11:59 PM EST on the date that is
twenty-eight (28) days thereafter. Seller shall deliver to



--------------------------------------------------------------------------------



Buyer all of the Due Diligence Materials (defined below) with respect to each
such Property in accordance with Section 6(b) below.
If Seller is in default hereunder and Buyer has notified Seller of such default
prior to the expiration of the Due Diligence Period, the Due Diligence Period
will be extended until the earlier to occur of the following: (a) the date upon
which Seller has cured such default to the reasonable satisfaction of Buyer and
if such default relates to the failure to deliver any item required to be
delivered by Seller under Section 6(c) hereunder, an additional ten (10)
business days, (b) the date upon which Buyer terminates this Agreement in
accordance with the terms hereof, or (c) the date mutually agreed to by Buyer
and Seller.
Upon 90 days advance notice to Buyer and to avoid the penalties set forth in
this Agreement for failing to timely deliver a Property, Seller may substitute a
property for a Property listed on Exhibit A1. The acceptance of such property
shall be by Amendment to this Agreement and shall be at the sole discretion of
Buyer. If Buyer rejects such replacement property, the penalties set forth
herein will remain in effect.
(c)     “Earnest Money” shall mean Five Hundred Thousand Dollars ($500,000.00).
The Earnest Money shall be delivered to Escrow Agent within three (3) business
days after the Effective Date. The Earnest Money shall be deposited by Buyer in
escrow with Escrow Agent, to be applied as part payment of the Purchase Price at
the time the sale is closed, or disbursed as agreed upon in accordance with the
terms of this Agreement. Seller and Buyer each shall pay one-half of all
reasonable escrow fees charged by Escrow Agent.
(d)     “Effective Date” shall mean the date that is one (1) business day after
the date of execution and delivery of this Agreement by both Seller and Buyer.
(e)    “Escrow Agent” shall mean Chicago Title Insurance Company, whose address
is Suite 1325, 1515 Market Street, Philadelphia, PA 19102-1930, Attention: Edwin
G. Ditlow, Telephone: 215-875-4184; Telecopy: 215-732-1203; E-mail:
ditlowE@ctt.com. The parties agree that the Escrow Agent shall be responsible
for (x) organizing the issuance of the Commitment and Title Policy, (y)
preparation of the closing statement, and (z) collections and disbursement of
the funds.
(f)    “Guarantor” shall mean Dollar General Corporation.
(g)    “Guaranty” or “Guaranties” shall mean those certain guaranties of each of
the Leases executed by Guarantor.
(h)    “Lease” or “Leases” shall mean those certain Leases described on Exhibit
A2 attached hereto and made a part hereof and referred to in Section 6(b)(i) of
this Agreement between Seller, or Seller’s Affiliates, as landlord, and
Dolgencorp, Inc. as tenant (“Tenant”), as amended.
(i)     “Property” shall collectively mean (i) those certain parcels of real
property, all of which are listed on Exhibit A1, together with all right, title
and interest of the Affiliates, if



--------------------------------------------------------------------------------



any, in and to the land lying in the bed of any street or highway in front of or
adjoining such real property, and all appurtenances and all the estate and
rights of the Affiliates, if any, in and appurtenant to such parcels of real
property, including, without limitation, all appurtenant easements and
rights-of-way, and Buildings (as hereinafter defined) and all other improvements
thereon, and all air and subsurface rights appurtenant to such parcels of real
property, as the case may be (such parcels of real property, together with all
such rights and appurtenances, being collectively referred to herein as the
“Land”); (ii) all of the buildings and improvements (each individually called a
“Building” and collectively called the “Buildings”) situated on the Land or
required to be constructed under the respective Leases (collectively, the
“Improvements”); (iii) all right, title and interest of the Affiliates, if any,
in and to the lighting, electrical, mechanical, plumbing and heating,
ventilation and air conditioning systems used in connection with the Land and
the Buildings, and all carpeting, draperies, appliances and other fixtures and
equipment attached or appurtenant to the Land together with all personal
property (other than furniture, equipment not necessary to operate the Buildings
or building systems and not permanently affixed to the Buildings or Land, trade
fixtures and inventory) owned by the Affiliates and located on the Land or on
and/or in the Buildings (collectively, the “Personal Property”); (iv) all right,
title and interest of the Seller and or any Affiliate in and to all warranties
and guaranties respecting the Buildings and Personal Property; (v) to the extent
not otherwise described in subsection (i), all right, title and interest of the
Affiliates in and to all leases respecting the Buildings and Personal Property,
including, without limitation, all prepaid rent or security or other deposits
thereunder; (vi) all right, title and interest of Affiliates in and to all
licenses, permits, authorizations and approvals issued by any governmental
agency or authority which pertain to the Land and the Buildings, to the extent
they exist and are transferable and assignable; and (vii) to the extent the same
are assignable, all site plans, surveys, and plans which relate to the Land. Any
references to “Property” in the singular, such as references to “a Property” or
“each Property”, refer to an individual parcel of Land and all matters described
in (ii)-(vii) in connection with such Land, and all or any portion of the
Properties listed on Exhibits A1 and A2 are sometimes referred to as a
“Property” or as the “Properties”.
(j)    “Purchase Price” shall mean the amount listed for each Property as set
forth opposite the designation of such Property on Exhibit A1 attached hereto.
The Purchase Price is based on a capitalization rate of 7.25% and the rents set
forth on Exhibit A2. If the rents on the Closing Date are not the same as set
forth on Exhibit A2, the Purchase Price shall be adjusted accordingly. In the
event that Improvements are not Substantially Complete in accordance with the
terms of the Lease and Tenant has not commenced paying rent on or before the
date that is one (1) month following the rent commencement date set forth on
Exhibit A2 with respect to any Property, then Buyer shall have the right to
increase the capitalization rate by which the Purchase Price is based by 0.10%
and an additional 0.10% for every thirty (30) days thereafter until Tenant has
commenced paying rent under the Lease for such Property.
(k)    Seller and Buyer’s Notice address
(i)    “Seller’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:





--------------------------------------------------------------------------------



Robert B. Grisham Jr.
RSBR Investments, LLC
2201 October Lane
West Plains, MO 65775
Tel. No.: (417)293-5778 and (417)293-8977
Email: rbgrishamjr@hotmail.com
And to:
Jake Stauffer
204 West Main Street
West Plains, MO 65775
Tel. No.: (417)256-5140
Email: stauffer@stauffer-law.com


(ii)    “Buyer’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Michael Weil
AR Capital, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: (212) 415-6505
Fax No.: (857) 207-3397
Email: mweil@arlcap.com
And to:
Jesse Galloway
AR Capital, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: (212) 415-6516
Fax No.: (646) 861-7751
Email: jgalloway@arlcap.com


And Due Diligence Materials (if provided by email) to:


duediligence@arlcap.com
        
With hard copies and/or cds to:


James A. (Jim) Mezzanotte
AR Capital, LLC
7621 Little Avenue, Suite 200
Charlotte, NC 28226
Tel. No.: (704) 626-4410Fax No.: (212) 415-6507
Email: jmezzanotte@arlcap.com



--------------------------------------------------------------------------------



2.    Purchase and Sale of the Property. Subject to the terms of this Agreement,
Seller agrees to sell, or Seller shall cause Seller’s respective Affiliate to
sell, to Buyer the Property for the Purchase Price set forth above.
3.    Purchase Price.
(a)    The Purchase Price to be paid by Buyer to Seller shall be paid by wire
transfer of immediately available funds to Escrow Agent, at the time of Closing,
or as otherwise agreed to between Buyer and Seller.
(b)    In the event this Agreement is terminated for any reason pursuant to the
terms hereof with respect to one or more Properties, this Agreement shall
continue in full force and effect with respect to the remaining Properties and
the Purchase Price shall be reduced by the amount shown on Exhibit A1 with
respect to such terminated Property or Properties.
4.    Proration of Expenses and Payment of Costs and Recording Fees.
(a)    All real estate taxes, rollback taxes, personal property taxes, water and
sewer use charges, and any other charges and assessments constituting a lien on
the Property (collectively “Taxes and Assessments”) due and payable on or before
the Closing Date shall be remitted to the collecting authorities or to the
Escrow Agent by Seller prior to or at Closing. There shall be no closing
adjustments between the parties for Taxes and Assessments not yet due and
payable at Closing unless Tenant is not responsible for all such Taxes and
Assessments due in accordance with the provisions of the Leases.
(b)    All rents shall be prorated as of the Closing Date with Buyer being
credited for rent attributable to the day of Closing through and including the
last day of the calendar month in which the Closing Date occurs; provided,
however, if the Closing Date shall occur within ten (10) days of the end of the
month in which Closing occurs, Buyer and Seller agree that Buyer shall be
credited with the following month’s rent at Closing and Seller shall be entitled
to retain any rents received by Seller that are attributable to the month
following the month in which the Closing Date occurs and Buyer agrees to the
extent that it receives any rent attributable to such month which was adjusted
at Closing, it will refund such amount to Seller as soon as reasonably possible.
(c)    Seller shall pay or be charged with the following costs and expenses in
connection with this transaction which costs shall be referred to as “Seller’s
Closing Costs”:
(i)100% of all Owner’s Title Insurance policy premiums, including search costs
and a survey endorsement, but excluding any other endorsements issued in
connection with such policies other than endorsements that Seller elects to
purchase to cover title issues, if any;


(ii)Transfer taxes and conveyance fees on the sale and transfer of the Property
shall be paid by Seller;


(iii)Broker’s commission payments (for both leasing and sales commissions
earned), in accordance with Section 24 of this Agreement; and



--------------------------------------------------------------------------------



(iv)All fees relating to the granting, executing and recording of the Deed for
each Property and for any costs incurred in connection with the release of
existing debt, including, but not limited to, prepayment penalty fees and
recording fees for documents providing for the release of the applicable
Property from the existing debt.

(d)    Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction, which costs shall be referred to as “Buyer’s
Closing Costs”:
(i)Title Insurance policy premiums for any endorsements issued in connection
with such policies other than endorsements that Seller elects to purchase to
cover title issues, if any, and other than a survey endorsement;


(ii)all costs and expenses in connection with Buyer’s financing, including
appraisal, points, commitment fees and the like and costs for the filing of all
documents necessary to complete such financing and related documentary stamp tax
and intangibles tax; and


(iii)Buyer shall pay for the cost of its own survey, Phase 1 environmental study
and due diligence investigations.


(e)    Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
5.    Title. At Closing, Seller agrees to convey to Buyer fee simple marketable
title to each Property by special warranty deed, free and clear of all liens,
defects of title, conditions, easements, assessments, restrictions, and
encumbrances except for Permitted Exceptions (as hereinafter defined).
6.    Examination of Property. Seller and Buyer hereby agree as follows:
(a)    Buyer shall order a title commitment (the “Title Commitment”), survey and
Zoning Report for the Properties from Escrow Agent promptly after commencement
of the applicable Due Diligence Period for such Property(ies). All matters shown
in the Title Commitment, survey or Zoning Report (“Title Matters”) with respect
to which Buyer fails to object prior to the expiration of the Due Diligence
Period shall be deemed “Permitted Exceptions”. However, Permitted Exceptions
shall not include any mechanic’s lien or any monetary lien, or any deeds of
trust, mortgage, or other loan documents secured by the Property, (collectively,
“Liens”). Seller shall be required to cure or remove all Liens (by payment, bond
deposit or indemnity acceptable to Escrow Agent). Seller agrees to remove or
cure any objections of Buyer which are of a nature that are capable of being
cured with reasonable efforts prior to Closing. Seller shall have no obligation
to cure any Title Matter objected to, except as aforesaid, provided Seller
notifies Buyer of any objections which Seller elects not to remove or cure
within five (5) business days following receipt of Buyer’s objections. In the
event that Seller refuses to remove or cure any objections, Buyer shall have the
right to terminate this Agreement with respect to any such Property upon written
notice to Seller given within five (5) business days after receipt of Seller’s
notice, upon which termination the Earnest Money applicable to such Property
shall be returned to Buyer and neither party shall have any further obligation
hereunder with respect to such Property, except as otherwise expressly



--------------------------------------------------------------------------------



set forth herein. If any matter not revealed in the Title Commitment for a
Property is discovered by Buyer or by the Escrow Agent and is added to the
respective Title Commitment by the Escrow Agent at or prior to Closing for such
Property, Buyer shall have until the earlier of (i) ten (10) days after the
Buyer’s receipt of the updated, revised Title Commitment showing the new title
exception, together with a legible copy of any such new matter, or (ii) the date
of Closing, to provide Seller with written notice of its objection to any such
new title exception (an “Objection”). If Seller does not remove or cure such
Objection prior to the date of Closing, Buyer may terminate this Agreement as to
such Property, in which case the Earnest Money applicable to such Property shall
be returned to Buyer, Seller shall reimburse Buyer for all out of pocket costs
and expenses incurred hereunder with respect to such Property and neither party
shall have any further obligation hereunder, except as otherwise expressly set
forth herein.
(b)    Within five (5) days of the Substantially Complete Date for each
Property, Seller shall provide to Buyer copies of the following documents and
materials pertaining to each Property to the extent within Seller’s possession
or reasonably obtainable by Seller or Seller’s counsel: (i) a complete copy of
all leases affecting the Property and all amendments thereto and of all material
correspondence relating thereto; (ii) a copy of all surveys and site plans of
the Property, including without limitation any as-built survey obtained or
delivered to tenants of the Property in connection with its construction; (iii)
a copy of all architectural plans and specifications and construction drawings
and contracts for improvements located on the Property; (iv) a copy of Seller’s
title insurance commitments and policies relating to the Property; (v) a copy of
the certificate of occupancy and zoning reports for the Property; and of all
governmental permits/approvals; (vi) a copy of all environmental, engineering
and physical condition reports for the Property; (vii) copies of the Property’s
real estate tax bills for the current and prior two (2) tax years or, if the
Property has been owned by Seller for less than two (2) tax years, for the
period of ownership; (viii) a copy of each tenant sales reports for the previous
twenty four (24) calendar months; (ix) the operating statements of the Property
for the twenty four (24) calendar months immediately preceding the Effective
Date or if the Tenant has been operating for less than twenty-four (24) months,
for the period of operation; (x) all service contracts and insurance policies
which affect the Property, if any; (xi) a copy of all warranties relating to the
improvements constructed on the Property, including without limitation any roof
warranties; and (xii) a written inventory of all items of personal property to
be conveyed to Buyer, if any (the “Due Diligence Materials”). Seller shall
deliver any other documents relating to each Property reasonably requested by
Buyer, to the extent within Seller’s possession or reasonably obtainable by
Seller or Seller’s counsel, within three (3) business days following such
request. Additionally, during the term of this Agreement, Buyer, its agents and
designees, shall have the right to enter the Property for the purposes of
inspecting the Property, conducting soil tests, and making surveys, mechanical
and structural engineering studies, inspecting construction, and conducting any
other investigations and inspections as Buyer may reasonably require to assess
the condition and suitability of the Property; provided, however, that such
activities by or on behalf of Buyer on the Property shall not damage the
Property nor interfere with construction on the Property or the conduct of
business by Tenant under the Lease; and provided further, however, that Buyer
shall indemnify and hold Seller harmless from and against any and all claims or
damages to the extent resulting from the activities of Buyer on the Property,
and Buyer shall repair any and all damage caused, in whole or in part, by Buyer
and return the Property to its condition prior to such damage, which obligation
shall survive Closing or any termination of this Agreement. Seller



--------------------------------------------------------------------------------



shall reasonably cooperate with the efforts of Buyer and the Buyer’s
representatives to inspect the Property. After the Effective Date, Buyer shall
be permitted to speak and meet with Tenant in connection with Buyer’s due
diligence. Upon signing this agreement, Seller shall provide Buyer with the name
of a contact person(s) for the purpose of arranging site visits. Buyer shall
give Seller reasonable written notice (which in any event shall not be less than
two (2) business days) before entering the Property, and Seller may have a
representative present during any and all examinations, inspections and/or
studies on the Property. Buyer shall have the unconditional right, for any
reason or no reason, to terminate this Agreement by giving written notice
thereof to Seller prior to the expiration of the Due Diligence Period, in which
event this Agreement shall become null and void, Buyer shall receive a refund of
the Earnest Money, and all rights, liabilities and obligations of the parties
under this Agreement shall expire, except as otherwise expressly set forth
herein.
(c)    Within two (2) days following the commencement of the Due Diligence
Period, Seller shall request Estoppel Certificates certified to Buyer, the
Approved Assignees and their Lender, successors and assigns (and simultaneously
provide Buyer with a copy of such request) and a Waiver of Tenant’s right of
first refusal for the Property. It shall be a condition of Closing that Seller
shall have obtained an estoppel certificate from Tenant in the form attached
hereto as Exhibit F for each Property (the “Tenant Estoppel Certificate”), and
Seller shall use good faith efforts to obtain the same. Seller shall promptly
deliver to Buyer photocopies or pdf files of the executed estoppel certificates
when Seller receives the same.
(d)    Seller shall use good faith efforts to obtain a subordination,
non-disturbance and attornment agreement from Tenant in form and substance
reasonably acceptable to Buyer and Buyer’s Lender, if applicable (the “SNDA”).
(e)    Seller shall use good faith efforts to obtain estoppel certificates with
respect to reciprocal easement agreements as may be reasonably requested by
Buyer.
7.    Risk of Loss/Condemnation. Upon an occurrence of a casualty, condemnation
or taking with respect to any Property, Seller shall notify Buyer in writing of
same. Until Closing, the risk of loss or damage to the Property, except as
otherwise expressly provided herein, shall be borne by Seller. In the event all
or any portion of any Property is damaged in any casualty or condemned or taken
(or notice of any condemnation or taking is issued) so that: (a) Tenant has a
right of termination or abatement of rent under the Lease for such Property, or
(b) with respect to any casualty, if the cost to repair such casualty would
exceed $50,000, or (c) with respect to any condemnation, any Improvements or
access to the Property or more than five percent (5%) of the Property is (or
will be) condemned or taken, then, Buyer may elect to terminate this Agreement
with respect to each such Property by providing written notice of such
termination to Seller within ten (10) business days after Buyer’s receipt of
notice of such condemnation, taking or damage, upon which termination a
proportionate part of the Earnest Money shall be returned to the Buyer in
accordance with the Purchase Price as set forth on Exhibit A1 and neither party
hereto shall have any further rights, obligations or liabilities under this
Agreement with respect to such Property, except as otherwise expressly set forth
herein. With respect to any condemnation or taking (of any notice thereof), if
Buyer does not elect to cancel this Agreement as aforesaid, there shall be no
abatement of the Purchase Price and Seller shall assign to Buyer at the Closing
the rights of Seller



--------------------------------------------------------------------------------



to the awards, if any, for the condemnation or taking, and Buyer shall be
entitled to receive and keep all such awards. With respect to a casualty, if
Buyer does not elect to terminate this Agreement with respect to any such
Property or does not have the right to terminate this Agreement as aforesaid,
there shall be no abatement of the Purchase Price and Seller shall assign to
Buyer at the Closing the rights of Seller to the proceeds under Seller’s
insurance policies covering such Property with respect to such damage or
destruction (or pay to Buyer any such proceeds received prior to Closing) and
pay to Buyer the amount of any deductible with respect thereto, and Buyer shall
be entitled to receive and keep any monies received from such insurance
policies.
8.    Earnest Money Disbursement. The Earnest Money shall be held by Escrow
Agent, in trust, and disposed of only in accordance with the following
provisions:
(a)    If the Closing occurs, Escrow Agent shall deliver the Earnest Money to,
or upon the instructions of, Seller and Buyer on the Closing Date to be applied
as part payment of the Purchase Price. If for any reason the Closing does not
occur, Escrow Agent shall deliver the Earnest Money to Seller or Buyer only upon
receipt of a written demand therefor from such party, subject to the following
provisions of this clause (a). Subject to the last sentence of this clause (a),
if for any reason the Closing does not occur and either party makes a written
demand (the “Demand”) upon Escrow Agent for payment of the Earnest Money, Escrow
Agent shall give written notice to the other party of the Demand within one
business day after receipt of the Demand. If Escrow Agent does not receive a
written objection from the other party to the proposed payment within five (5)
business days after the giving of such notice by Escrow Agent, Escrow Agent is
hereby authorized to make the payment set forth in the Demand. If Escrow Agent
does receive such written objection within such period, Escrow Agent shall
continue to hold such amount until otherwise directed by written instructions
signed by Seller and Buyer or a final judgment of a court. Notwithstanding the
foregoing provisions of this clause (a) if Buyer delivers a notice to Escrow
Agent stating that Buyer has terminated this Agreement on or prior to the
expiration of the Due Diligence Period, then Escrow Agent shall immediately
return the Earnest Money to Buyer without the necessity of delivering any notice
to, or receiving any notice from Seller.
(b)    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting Escrow Agent scope
or nature of its duties. Seller and Buyer shall jointly and severally indemnify
and hold Escrow Agent harmless from and against all liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with the performance of Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by Escrow Agent in bad faith, in disregard of
this Agreement or involving negligence on the part of Escrow Agent. Escrow Agent
has executed this Agreement in the place indicated on the signature page hereof
in order to confirm that Escrow Agent has received and shall hold the Earnest
Money in escrow, and shall disburse the Earnest Money pursuant to the provisions
of this Section 8.



--------------------------------------------------------------------------------



9.    Default
(a)    In the event that Seller is ready, willing and able to close in
accordance with the terms and provisions hereof, and Buyer defaults in any of
its obligations undertaken in this Agreement, Seller shall be entitled to, as
its sole and exclusive remedy to either: (i) if Buyer is willing to proceed to
Closing, waive such default and proceed to Closing in accordance with the terms
and provisions hereof; or (ii) declare this Agreement to be terminated, and
Seller shall be entitled to immediately receive all of the Earnest Money as
liquidated damages as and for Seller’s sole remedy. Upon such termination,
neither Buyer nor Seller shall have any further rights, obligations or
liabilities hereunder, except as otherwise expressly provided herein. Seller and
Buyer agree that (a) actual damages due to Buyer’s default hereunder would be
difficult and inconvenient to ascertain and that such amount is not a penalty
and is fair and reasonable in light of all relevant circumstances, (b) the
amount specified as liquidated damages is not disproportionate to the damages
that would be suffered and the costs that would be incurred by Seller as a
result of having withdrawn the Property from the market, and (c) Buyer desires
to limit its liability under this Agreement to the amount of the Earnest Money
paid in the event Buyer fails to complete Closing. Seller hereby waives any
right to recover the balance of the Purchase Price, or any part thereof, and the
right to pursue any other remedy permitted at law or in equity against Buyer. In
no event under this Section or otherwise shall Buyer be liable to Seller for any
punitive, speculative or consequential damages.
(b)    In the event of a default in the obligations herein taken by Seller, or
in the event of the failure of a condition precedent set forth in Section 13 of
this Agreement, with respect to any or all of the Properties, Buyer may, as its
sole and exclusive remedy, either: (i) waive any unsatisfied conditions and
proceed to Closing in accordance with the terms and provisions hereof; (ii)
terminate this Agreement with respect to any or all Properties by delivering
written notice thereof to Seller no later than Closing, upon which termination
the Earnest Money shall be refunded to Buyer, Seller shall pay to Buyer all of
the out-of-pocket costs and expenses incurred by Buyer in connection with this
Agreement, not to exceed $20,000.00 per Property which return and payment shall
operate to terminate this Agreement and release Seller and Buyer from any and
all liability hereunder, except those which are specifically stated herein to
survive any termination hereof; (iii) enforce specific performance of Seller’s
obligations hereunder; or (iv) if the default relates to Seller’s failure to
correct or complete any matter referred to in Section 6(c) above, then Buyer
shall have the right, but not the obligation, to complete or correct the matter
or matters in question and Seller shall reimburse the Buyer for Buyer’s out of
pocket cost and expenses incurred in connection with such completion or
correction; or (v) by notice to Seller given on or before the Closing Date,
extend the Closing Date for a period of up to thirty (30) days (the “Closing
Extension Period”) to permit Seller to remedy any such default, and the “Closing
Date” shall be moved to the last day of the Closing Extension Period. If Buyer
so extends the Closing Date, then Seller may, but shall not be obligated to,
cause said conditions to be satisfied during the Closing Extension Period. If
Seller does not cause said conditions to be satisfied during the Closing
Extension Period, then Buyer shall have the remedies set forth in Section
9(b)(i) through (iv), as applicable to the respective Property, above except
that the term “Closing” shall be revised to reflect the Buyer’s election of
remedies under this Section 9(b).



--------------------------------------------------------------------------------



(c)    In the event that Improvements are not Substantially Complete in
accordance with the terms of the Lease and Tenant has not commenced paying rent
on or before the date that is three (3) months following the rent commencement
date set forth on Exhibit A2 with respect to any Property, then Buyer shall have
the absolute right to terminate this Purchase and Sale Agreement with respect to
such Property, at which time the Escrow Agent shall return the Deposit
applicable to such Property to Buyer, Seller shall pay to Buyer all of the
out-of-pocket costs and expenses incurred by Buyer in connection with this
Agreement, not to exceed $20,000 per Property, which return and payment shall
operate to terminate this Agreement with respect to such Property and release
Seller and Buyer from any and all liability hereunder, except those which are
specifically stated herein to survive any termination hereof.
Notwithstanding the foregoing, in the event of a willful or intentional default
of Seller hereunder, Buyer shall, in addition to the foregoing remedies, be
permitted to pursue any and all rights and remedies available to Buyer at law or
in equity.
10.    Closing. The Closing shall consist of the execution and delivery of
documents by Seller and Buyer with respect to each Property as set forth below,
and delivery by Buyer to Seller of the Purchase Price in accordance with the
terms of this Agreement. Seller shall deliver to Escrow Agent for the benefit of
Buyer at Closing the following executed documents for each Property:
(a)    A Special Warranty Deed in the form attached hereto as Exhibit B;
(b)    An Assignment and Assumption of Lease and Security Deposits, in the form
attached hereto as Exhibit C;
(c)    A Bill of Sale for the personal property, if any, in the form attached
hereto as Exhibit D;
(d)    An Assignment of Contracts, Permits, Licenses and Warranties in the form
of Exhibit E;
(e)    An original Tenant Estoppel Certificate dated no earlier than 30 days
prior to the date of Closing. In addition, the business terms of the Tenant
Estoppel Certificate must be in accordance with and not contradict the Lease. If
the Lease and any amendments, bearing the original signatures of the landlord
and tenant thereunder have not been delivered to Buyer previously, a copy
thereof confirming that the copy is true, correct and complete shall be attached
to the Tenant Estoppel;
(f)    To the extent obtained by Seller, estoppel certificates with respect to
reciprocal easement agreements as may be reasonably requested by Buyer;
(g)    An original Guarantor Estoppel Certificate dated no earlier than 10 days
prior to the date of Closing;



--------------------------------------------------------------------------------



(h)    A settlement statement setting forth the Purchase Price, all prorations
and other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
(i)    All transfer tax statements, declarations and filings as may be necessary
or appropriate for purposes of recordation of the deed;
(j)    Good standing certificates and corporate resolutions or member or partner
consents, as applicable, and such other documents as reasonably requested by
Escrow Agent;
(k)    Originals of the Warranties (as hereinafter defined) re-issued at
Seller’s expense, to Buyer or Tenant, as requested by Buyer, including the
general contractor warranty in the form attached hereto as Exhibit J;
(l)    A certificate pursuant to Section 1445 of the Internal Revenue Code of
1986, as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Seller;
(m)    An owner’s title affidavit as to mechanics’ liens and possession and
other matters in customary form reasonably acceptable to Buyer and Escrow Agent;
(n)    An original SNDA fully executed and notarized by Tenant, if requested by
Buyer;
(o)    Letter to Tenant in form of Exhibit H attached hereto;
(p)    A copy of the Punch-List;
(q)    An architect’s certificate certifying that the Property has been
constructed in accordance with the approved plans and specifications;
(r)    A certificate of insurance or other evidence reasonably satisfactory to
Buyer memorializing and confirming that Tenant is then maintaining policies of
insurance of the types and in the amounts required by the Lease, which shall
name Buyer and its mortgagee as additional insured parties and/or as loss payees
and/or mortgagees, as appropriate, as their respective interests may appear; and
(s)    Such other instruments as are reasonably required by Buyer or Escrow
Agent to close the escrow and consummate the purchase of the Property in
accordance with the terms hereof.
At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, shall deliver the balance
of the Purchase Price to Seller and shall execute and deliver execution
counterparts of the closing documents referenced in clauses (b) and (h) above.
Buyer shall have the right to advance the Closing upon five (5) days prior
written notice to Seller; provided that all conditions precedent to both Buyer’s
and Seller’s respective obligations to proceed with Closing under this Agreement
have been satisfied (or, if there are conditions to a party’s obligation to
proceed with Closing that remain unsatisfied, such conditions



--------------------------------------------------------------------------------



have been waived by such party). Buyer shall have a one-time right to extend the
Closing for up to thirty (30) days upon written notice to Seller to be received
by Seller on or prior to the date scheduled for the Closing. The Closing shall
be held through the mail by delivery of the closing documents to the Escrow
Agent on or prior to the Closing or such other place or manner as the parties
hereto may mutually agree.
11.    Representations by Seller. For the purpose of inducing Buyer to enter
into this Agreement and to consummate the sale and purchase of the Property in
accordance herewith, Seller and each Affiliate (collectively referred to in this
Section 11 as Seller) makes the following representations and warranties to
Buyer as of the date hereof and as of the Closing Date with respect to the
Property:
(a)    Seller is duly organized (or formed), validly existing and in good
standing under the laws of its state of organization, and to the extent required
by law, the State in which the Property is located. Seller has the power and
authority to execute and deliver this Agreement and all closing documents to be
executed by Seller, and to perform all of Seller’s obligations hereunder and
thereunder. Neither the execution and delivery of this Agreement and all closing
documents to be executed by Seller, nor the performance of the obligations of
Seller hereunder or thereunder will result in the violation of any law or any
provision of the organizational documents of Seller or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Seller is bound;
(b)    Seller has not received any written notice of any current or pending
litigation, condemnation proceeding or tax appeals affecting Seller or the
Property and Seller does not have any knowledge of any pending litigation or tax
appeals against Seller or the Property; Seller has not initiated, nor is Seller
participating in, any action for a change or modification in the current
subdivision, site plan, zoning or other land use permits for the Property;
(c)    Seller has not entered into any contracts, subcontracts or agreements
affecting the Property which will be binding upon Buyer after the Closing other
than the Lease;
(d)    Except for violations cured or remedied on or before the date hereof,
Seller has not received any written notice from (or delivered any notice to) any
governmental authority regarding any violation of any law applicable to the
Property and Seller does not have knowledge of any such violations;
(e)    Seller has fee simple title to the Property free and clear of all liens
and encumbrances except for Permitted Exceptions and Seller is the sole owner of
the entire lessor’s interest in the Lease. The Property constitutes one or more
separate tax parcels for purposes of ad valorem taxation;
(f)    With respect to the Leases: (i) the Leases forwarded to Buyer under
Section 6(b)(i) are true, correct and complete copies of the Leases; (ii) the
Leases are in full force and effect and there is no default thereunder; (iii) no
brokerage or leasing commissions or other compensation is or will be due or
payable to any person, firm, corporation or other entity with respect to or on
account of the current term of the Leases or any extension or renewal thereof;
(iv) Seller has no



--------------------------------------------------------------------------------



outstanding obligation to provide Tenant with an allowance to construct, or to
construct at its own expense, any tenant improvements; and (v) the rent for each
Property is as set forth on Exhibit A2;
(g)    There are no occupancy rights, leases or tenancies affecting the Property
other than the Lease. Neither this Agreement nor the consummation of the
transactions contemplated hereby is subject to any first right of refusal or
other purchase right in favor of any other person or entity; and apart from this
Agreement, Seller has not entered into any written agreements for the purchase
or sale of the Property, or any interest therein which has not been terminated;
(h)    The transactions contemplated hereby either (i) will not constitute a
sale of all or substantially all the assets of Seller, or (ii) if such
transaction does constitute a sale of all or substantially all the assets of any
Seller, Seller shall provide to Buyer at Closing an excise tax lien waiver or
such other reasonably obtainable instruments evidencing compliance with laws or
payment of taxes to the extent required by the law of the relevant state, or an
indemnification from a party reasonably acceptable to Buyer for any resulting
liability with respect to the period prior to the Closing;
(i)    To Seller’s knowledge, except as set forth in the environmental reports
previously delivered by Seller to Buyer, no hazardous substances have been
generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health or
safety (collectively, “Environmental Laws”). Seller has not received any written
notice from (nor delivered any notice to) any federal, state, county, municipal
or other governmental department, agency or authority concerning any petroleum
product or other hazardous substance discharge or seepage. For purposes of this
Subsection, “hazardous substances” shall mean any substance or material which is
defined or deemed to be hazardous or toxic pursuant to any Environmental Laws.
To Seller’s knowledge, there are no underground storage tanks located on the
Property;
(j)    Exhibit I attached hereto is a true, correct and complete listing of all
warranties in effect for the Property (the “Warranties”).
The representations and warranties of Seller shall survive Closing for a period
of one (1) year.
12.    Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as follows:
(a)    Buyer is duly formed, validly existing and in good standing under the
laws of Delaware, is authorized to consummate the transaction set forth herein
and fulfill all of its obligations hereunder and under all closing documents to
be executed by Buyer, and has all necessary power to execute and deliver this
Agreement and all closing documents to be executed by Buyer, and to perform all
of Buyer’s obligations hereunder and thereunder. This Agreement and all closing
documents to be executed by Buyer have been duly authorized by all requisite
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
closing documents to be executed by Buyer, nor the performance of the



--------------------------------------------------------------------------------



obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.
The representations and warranties of Buyer shall survive Closing for a period
of one (1) year.
13.    Conditions Precedent to Buyer’s Obligations. Buyer’s obligation to pay
the Purchase Price, and to accept title to the Property, shall be subject to
compliance by Seller or Affiliate, as the case may be, with the following
conditions precedent for each Property on and as of the date of Closing:
(a)    Seller shall deliver to Buyer on or before the Closing the items set
forth in Section 10 above;
(b)    Buyer shall receive from Escrow Agent or any other title insurer approved
by Buyer in its judgment and discretion, a current ALTA owner’s form of title
insurance policy, or irrevocable and unconditional binder to issue the same,
with extended coverage for the Real Property in the amount of the Purchase
Price, dated, or updated to, the date of the Closing, insuring, or committing to
insure, at its ordinary premium rates Buyer’s good and marketable title in fee
simple to the Real Property and otherwise in such form and with such
endorsements as provided in the title commitment approved by Buyer pursuant to
Section 6 hereof and subject only to the Permitted Exceptions (the “Title
Policy”);
(c)    Buyer shall have received a valid and permanent final certificate of
occupancy (or the equivalent thereof) for the Property which shall not contain
any contingencies or require any additional work to be completed;
(d)    Tenant shall be in possession of the premises demised under the Leases,
open for business to the public and paying full and unabated rent under the
Leases and Tenant shall not have assigned or sublet any of the Property;
(e)    The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing;
(f)    Seller shall have delivered to Buyer a written waiver by Tenant of any
right of first refusal, right of first offer or other purchase option that
Tenant has pursuant to the Leases to purchase the Property from Seller; and
(g)    Seller shall have made all contributions, payments and/or reimbursements
and completed any and all work required by any governmental authority in
connection with the



--------------------------------------------------------------------------------



construction and development of the Property, including, without limitation, as
required by any variance or site plan approval.
In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section 9(b)
of this Agreement.
14.    Conditions Precedent to Seller’s Obligations. Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:
(a)    Buyer shall deliver to Seller on the Closing Date the remainder of the
Purchase Price, subject to adjustment of such amount pursuant to Section 2
hereof; and
(b)    The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.
15.    Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in person, (iii)
deposited in the United States mail, registered or certified, return receipt
requested, or (iv) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Seller and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.
16.    Seller Covenants. Seller agrees that Seller and/or each Affiliate with
respect to each Property: (a) shall continue to operate and manage the Property
in the same manner in which Seller has previously operated and managed the
Property or shall use good faith efforts to complete construction of the
Improvements in a prompt and timely manner, as the case may be; (b) shall,
subject to Section 7 hereof and subject to reasonable wear and tear, maintain
each Property in the same (or better) condition as exists on the date hereof;
and (c) shall not, without Buyer’s prior written consent, which, after the
expiration of the Due Diligence Period may be withheld in Buyer’s sole
discretion: (i) amend the Leases in any manner, nor enter into any new lease,
license agreement or other occupancy agreement with respect to any Property;
(ii) consent to an assignment of the Leases or a sublease of the premises
demised thereunder or a termination or surrender thereof; (iii) terminate the
Leases nor release any guarantor of or security for the Leases unless required
by the express terms of the Leases; and/or (iv) cause, permit or consent to an
alteration of the premises demised thereunder (unless such consent is
non-discretionary). Seller shall promptly inform Buyer in writing of any
material event adversely affecting the ownership, use, occupancy or maintenance
of any Property, whether insured or not.



--------------------------------------------------------------------------------



17.    Post-Closing Covenants. For a time period of one (1) year after the
Commencement Date under the Leases for purposes of any Landlord Warranties or
responsibilities with respect to repairs and maintenance with respect to patent
defects, as defined under the Lease, and for a period of 3 years with respect to
latent defects, as defined under the Lease, Seller shall be and remain
responsible for such repairs and maintenance and completing any warranty work or
curing any related defaults by the landlord under the Lease. Seller further
agrees that it will remain adequately capitalized in a manner such that Seller
shall have sufficient funds in order to comply with its obligations as described
in this Section 17. In the event that Seller fails to comply with said cure and
warranty obligations, Buyer may, after giving thirty (30) days written notice to
Seller and Seller having failed to commence and diligently pursue to completion
curative action within said time period, proceed to remedy such default on its
own and shall have recourse against Seller for any expenses incurred thereby.
Neither payment nor acceptance of the Purchase Price nor any provision in this
Agreement will be deemed to constitute a waiver by Buyer of Seller’s
responsibility under this Section. This Section, and all provisions contained
herein, shall survive the Closing. The obligations of Seller pursuant to this
Section shall continue beyond the one-year period specified herein as to
warranty work or the curing of any defaults required by the landlord pursuant to
the Lease if such defect or default is discovered during the one-year warranty
period and is not cured by the Seller within that one-year warranty period. In
other words, defects or defaults which arise or exist prior to the date of
expiration of the one-year warranty period must be cured and corrected by the
Seller even though the curing or corrective action may not be commenced or
completed until after the date of expiration of the one-year warranty period.
18.    Performance on Business Days. A "business day" is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day.
19.    Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.
20.    Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law
21.    No Representations or Warranties. Buyer hereby acknowledges, understands
and agrees that it has an opportunity to inspect the Property as set forth in
Section 6 herein, and except as set forth in this Agreement, the Property shall
be conveyed at Closing to Buyer in “as-is” condition with no representation or
warranties whatsoever.



--------------------------------------------------------------------------------



22.    Applicable Law. This Agreement shall be construed under the laws of the
State or Commonwealth in which the Property is located, without giving effect to
any state's conflict of laws principles.
23.    Tax-Deferred Exchange. Buyer and Seller respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an “Exchange”) being made by each party pursuant to Section 1031 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
with respect thereto. In the event that either party (the “Exchanging Party”)
desires to effectuate such an exchange, then the other party (the
“Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party in
order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange. The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney's
fees that may result from Non-Exchanging Party's cooperation with the Exchange.
The Non-Exchanging Party shall not, by reason of the Exchange, (i) have its
rights under this Agreement, including, without limitation, any representations,
warranties and covenants made by the Exchanging Party in this Agreement
(including but not limited to any warranties of title, which, if Seller is the
Exchanging Party, shall remain warranties of Seller), or in any of the closing
documents (including but not limited to any warranties of title, which, if
Seller is the Exchanging Party, shall remain warranties of Seller) contemplated
hereby, adversely affected or diminished in any manner, or (ii) be responsible
for compliance with or deemed to have warranted to the Exchanging Party that the
Exchange complies with Section 1031 of the Code.
24.    Broker’s Commissions. Buyer and Seller each hereby represent that, except
for the Broker listed herein, there are no other brokers involved or that have a
right to proceeds in this transaction. Seller shall be responsible for payment
of commissions to the Broker pursuant to a separate written agreement executed
by Seller. Seller and Buyer each hereby agree to indemnify and hold the other
harmless from all loss, cost, damage or expense (including reasonable attorneys'
fees at both trial and appellate levels) incurred by the other as a result of
any claim arising out of the acts of the indemnifying party (or others on its
behalf) for a commission, finder's fee or similar compensation made by any
broker, finder or any party who claims to have dealt with such party (except
that Buyer shall have no obligations hereunder with respect to any claim by
Broker). The representations, warranties and indemnity obligations contained in
this section shall survive the Closing or the earlier termination of this
Agreement.
25.    Assignment. Buyer may assign its rights under this Agreement, provided,
however, that no such assignment shall relieve Buyer of any of its obligations
hereunder until Closing is



--------------------------------------------------------------------------------



complete. Buyer is entering into this Agreement for and on behalf of related
special purpose entities as set forth on Exhibit A1 (each an “Approved
Assignee”) and intends to assign each respective Approved Assignee its rights
hereunder prior to Closing. The notice address for the Approved Assignee(s) is
106 York Road, Jenkintown, PA 19046.
26.    Attorneys’ Fees. In any action between Buyer and Seller as a result of
failure to perform or a default under this Agreement, the prevailing party shall
be entitled to recover from the other party, and the other party shall pay to
the prevailing party, the prevailing party’s attorneys’ fees and disbursements
and court costs incurred in such action.
27.    Time of the Essence. Time is of the essence with respect to each of
Buyer’s and Seller’s obligations hereunder.
28.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party. Signatures on this Agreement which are
transmitted by electronically shall be valid for all purposes, however any party
shall deliver an original signature on this Agreement to the other party upon
request.
29.    Anti-Terrorism. Neither Buyer or Seller, nor any of their affiliates, are
in violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including: Executive Order No. 13224;
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or may hereafter be, renewed, extended, amended or replaced; the
applicable laws comprising or implementing the Bank Secrecy Act; and the
applicable laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing may from time to time be
amended, renewed, extended, or replaced).
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


BUYER:                        SELLER:
AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP, L.P.
a Delaware limited partnership
By:    /s/ William M. Kahane  
Name:    William M. Kahane  
Title:   President
Date:     10/31/2011
The Overland Group, LLC 
a Missouri limited liability company
By:  /s/ Rod Hamby  
Name:   Rod Hamby  
Title:   Manager
Date:     10/27/11



THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE DEPOSIT.
ESCROW AGENT:
CHICAGO TITLE INSURANCE COMPANY
By:     /s/ Edwin G. Ditlow            
Name:    Edwin G. Ditlow            
Title:     Vice President                
Date:     10/31/2011                 













--------------------------------------------------------------------------------



EXHIBITS
Exhibit A1    -    List of Properties
Exhibit A2     -    List of Leases and Rents
Exhibit B    -    Form of Special Warranty Deed
Exhibit C    -    Form of Assignment and Assumption of Lease
Exhibit D    -    Form of Bill of Sale
Exhibit E    -    Form of Assignment of Contracts, Permits, Licenses and
Warranties
Exhibit F    -    Form of Tenant Estoppel
Exhibit G    -    Intentionally Omitted
Exhibit H    -    Form of Tenant Notice
Exhibit I    -    Warranties
Exhibit I    -    General Contractor Warranty
Exhibit J    -    Letter Of Warranty




























--------------------------------------------------------------------------------



EXHIBIT A1
LIST OF PROPERTIES
Owner Name
City
ST
Approved Assignee
Deposit
Purchase Price
RSBR Investments, LLC
SUNRISE BEACH
MO
ARC DGSRBMO001, LLC


$21,061.93




$1,189,385.38


RSBR Investments, LLC
BARNESVILLE
MN
ARC DGBVLMN001, LLC


$19,779.70




$1,116,976.55


RSBR Investments, LLC
ELY
MN
ARC DGELYMN001, LLC


$21,968.35




$1,240,571.59


RSBR Investments, LLC
SULLIVAN CITY
TX
ARC DGSNCTX001, LLC


$21,365.41




$1,206,523.03


RSBR Investments, LLC
SAN ANT (NEW VALLEY HI)
TX
ARC DGSNTTX007, LLC


$23,903.12




$1,349,829.52


RSBR Investments, LLC
BELLE
MO
ARC DGBLEMO001, LLC


$19,438.88




$1,097,730.21


RSBR Investments, LLC
HARVIEL
MO
ARC DGHVLMO001, LLC


$18,708.23




$1,056,470.07


RSBR Investments, LLC
LUBBOCK (FM-40)
TX
ARC DGLBKTX006, LLC


$18,397.30




$1,038,911.59


RSBR Investments, LLC
WINDSOR
MO
ARC DGWSRMO001, LLC


$18,777.38




$1,060,375.03


RSBR Investments, LLC
LE Center
MN
ARC DGLCRMN002, LLC


$19,240.22




$1,086,511.45


RSBR Investments, LLC
ROANOKE
IL
ARC DGRNKIL001, LLC


$20,681.59




$1,167,907.03


RSBR Investments, LLC
MT VERNON
IL
ARC DGMTVIL001, LLC


$22,857.65




$1,290,791.17


RSBR Investments, LLC
DECATUR (SOUTH)
IL
ARC DGDECIL001, LLC


$21,919.30




$1,237,801.52


RSBR Investments, LLC
WEST PLAINS
MO
ARC DGWPSMO001, LLC


$17,704.37




$999,781.10


RSBR Investments, LLC
RICHMOND
MN
ARC DGRMDMN001, LLC


$19,869.08




$1,122,024.00


RSBR Investments, LLC
ST JAMES
MO
ARC DGSJSMO002, LLC


$59,981.85




$3,387,226.34


RSBR Investments, LLC
NIXA
MO
ARC DGNXAMO001, LLC


$20,160.98




$1,138,507.86


RSBR Investments, LLC
WATERLOO
IA
ARC DGWTLIA002, LLC


$23,826.96




$1,345,529.10


RSBR Investments, LLC
DECATUR
IL
ARC DGDECIL002, LLC


$23,304.03




$1,315,998.76


RSBR Investments, LLC
EAGLE ROCK
MO
ARC DGELRMO001, LLC


$20,724.48




$1,170,329.10


RSBR Investments, LLC
LONE JACK
MO
ARC DGLNJMO001, LLC


$21,658.82




$1,223,091.86


RSBR Investments, LLC
BANDERA
TX
ARC DGBDRTX001, LLC


$24,670.36




$1,393,156.55


 
 
 
 
 
 
Totals
 
 
Net Total Price


$500,000




$28,235,428.83



EXHIBIT A2

A1-1

--------------------------------------------------------------------------------



LIST OF LEASES AND RENTS
[exhibit1018psadollarg_image1.gif]








--------------------------------------------------------------------------------



EXHIBIT B
FORM OF SPECIAL WARRANTY DEED
[Subject to Local Counsel Review]
This document prepared by:
(and return to :)
___________________________
___________________________
___________________________
___________________________




Tax Parcel No. ______________________________
SPECIAL WARRANTY DEED
THIS INDENTURE, made on the _____ day of ______________, 2011, by and between
___________________________________, a ___________________________ ("Grantor"),
and ________________________________________, a ______________, whose address is
________________________________ ("Grantee")
W I T N E S S E T H:
THAT Grantor, in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt of which is hereby acknowledged, does by
these presents, sell and convey unto the said Grantee, its successors and
assigns, the lots, tracts or parcels of land lying, being and situated in the
County of ____________, State of _____________, and more fully described on
Exhibit "A" attached hereto and incorporated herein by reference, together with
all buildings, facilities and other improvements, located thereon.
TO HAVE AND TO HOLD the premises aforesaid with all and singular, the rights,
easements, privileges, appurtenances and immunities thereto belonging or in any
wise appertaining unto the said Grantee and unto Grantee's successors and
assigns forever, the said Grantor hereby covenanting that Grantor will warrant
and defend the title to said premises unto the said Grantee and unto Grantee's
successors and assigns, against the lawful claims and demands of all persons
claiming under or through Grantor, but not otherwise.

 
B-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed the day and
year first above written.
GRANTOR:
                                                


By:                         
                        Name:
                        Its:




[ACKNOWLEDGMENT]




































--------------------------------------------------------------------------------



EXHIBIT C
FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASE, GUARANTY AND SECURITY DEPOSIT
______________________________ ("Assignor"), in consideration of the sum of Ten
and No/100 Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt of which is hereby acknowledged, hereby assigns,
transfers, sets over and conveys to ______________________________ ("Assignee"),
all of Assignor's right, title and interest in and to that certain Lease dated
_________________________________, between Assignor and
_____________________________ (as amended from time to time, the “Lease”),
including any and all security deposits under the Lease together with all of
Assignor’s right, title and interest in and to that certain Guaranty of Lease
dated _________________________________, between Assignor and
_____________________________ (as amended from time to time, the “Guaranty”).
Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor, or
landlord under and by virtue of the Lease prior to the date of this Assignment.
Subject to the limitations set forth below, Assignee does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignor by
reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the Landlord
under and by virtue of the Lease on and after the date of this Assignment.
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2011, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.
ASSIGNOR:
_______________________________


By:
                    
Name:                 
Title:             



ASSIGNEE:


_______________________________


By:
                    
Name:                 
Title:             





--------------------------------------------------------------------------------



EXHIBIT D
FORM OF BILL OF SALE
For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, ______________________________, a ___________________________,
having an address at ____________________________ (“Seller”), hereby bargains,
sells, conveys and transfers to ____________________________ (“Buyer”), a
_______________________________, all of Seller’s right, title and interest in
and to those certain items of personal and intangible property (including any
warranty made by third parties in connection with the same and the right to sue
on any claim for relief under such warranties) (the “Personal Property”) located
at or held in connection with that certain real property located in the State of
__________________________, as more particularly described on Schedule A
attached hereto and made a part hereof.
Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Buyer accepts the Personal Property on an
“as is, where is” basis.
IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of _______, 2011
SELLER:
                                            
By:                         
Name:                         
Title:                         

D-1

--------------------------------------------------------------------------------



SCHEDULE A
TO BILL OF SALE
(Add legal description of Real Property]



D-2

--------------------------------------------------------------------------------



EXHIBIT E
FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES
THIS ASSIGNMENT, made as of the ___ day of ________, 2011 by _________________,
a __________________________ (“Assignor”), to _____________________________, a
__________________________________________(“Assignee”).
W I T N E S S E T H:
WHEREAS, by Agreement of Purchase and Sale (the “Purchase Agreement”) dated as
of ________, 2010, between Assignor and Assignee, Assignee has agreed to
purchase from Assignor as of the date hereof, and Assignor has agreed to sell to
Assignee, that certain property located at ________________________ (the
“Property”); and
WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor’s right, title and interest in contracts, permits, trademarks, licenses
and warranties held by Assignor in connection with the Property, including
without limitation any and all guaranties of leases relating to the Property
(collectively, the “Contracts”).
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts. Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.
This Assignment shall be governed by the laws of the State of _____________,
applicable to agreements made and to be performed entirely within said State.
IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.
ASSIGNOR:


                        
a                         


By:                         
Name:                         
Title:                         



E-1

--------------------------------------------------------------------------------




EXHIBIT F
TENANT ESTOPPEL CERTIFICATE
[exhibit1018psadollarg_image2.gif]




100 Mission Ridge / Goodlettsville, TN 37072 / Phone 615-855-4000
Company Growth Administration Department / Fax 615-855-4663
DOLLAR
GENERAL
CORPORATION
 

ESTOPPEL CERTIFICATE


[Insert Lender's name and address]
                
                


Demised Premises:     DOLLAR GENERAL STORE #___________
ADDRESS: ____________________________________
CITY / STATE / ZIP: ____________________________


THIS IS TO CERTIFY THAT THE FOLLOWING IS TRUE AND CORRECT:
1.    That the undersigned is the tenant under that certain Lease dated
_________________ (the "Lease") conveying a leasehold interest in the property
described therein.
2.
That the Lease is in full force and effect and has not been modified (except as
set forth following this sentence). ____________________________________



3.
That the monthly base rent due under the Lease has not been paid more than
thirty

(30) days in advance.


4.    That, to Tenant’s knowledge as of the date hereof, Landlord is not in
default under the Lease (except as set forth following this sentence).
IN WITNESS WHEREOF, the undersigned has executed this certificate on behalf of
Tenant.
TENANT:
By:     
Name:     Maurice A. Laliberte
Its:     Vice President Lease Administration
Date:



F-1

--------------------------------------------------------------------------------




EXHIBIT H
FORM OF NOTICE TO TENANT
TO:    [Tenant]


Re:    Notice of Change of Ownership of ______________________________
Ladies and Gentlemen:
YOU ARE HEREBY NOTIFIED AS FOLLOWS:
That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the above-described
property, (the “Property”) to [INSERT NAME OF BUYER] (the “New Owner”) and
assigned to New Owner, all of the undersigned’s right, title and interest under
that certain Lease, dated _________, between ________as tenant and
____________as landlord (the “Lease”), together with any security deposits or
letters of credit held thereunder.
Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:
                        
                        
                        
You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.
Very truly yours,
[PRIOR LANDLORD)




By:                     
Name:                     
Title:                     






--------------------------------------------------------------------------------



EXHIBIT I


 
















































--------------------------------------------------------------------------------



EXHIBIT J
LETTER OF WARRANTY
___________ __, 2011
[name of Landlord]
[name of Tenant]
Re:    ____________________________, Store No. (the “Project”)
____________ (“Contractor”) hereby guarantees to _____________, its successors
and assigns (“Landlord”) all work performed by it or any subcontractor on the
Project to be structurally sound, constructed in accordance with applicable law,
the plans prepared by ______________ (the “Architect”) and the [identify any
tenant specifications] (the “Tenant Specifications”) and that all materials and
equipment furnished by it or any subcontractor and work performed by it or any
subcontractor on the Project shall be free from defects in materials and
workmanship (collectively, the “Work”) for the greater of (a) one year after the
date ________________ (“Tenant”) accepts possession of the Project (the
“Warranty Commencement Date") (except that such warranties shall survive for the
first three (3) years after the Warranty Commencement Date as to defective
conditions (including without limitation, conditions which do not comply with
the Tenant Specifications or applicable law) which could not be discovered by
Landlord or Tenant in the exercise of reasonable care within one (1) year after
the Warranty Commencement Date) or (b) any time periods set forth in the Tenant
Specifications, and that there shall be no structural movement resulting from
the failure of Contractor causing damage to any portion of any structure on the
Project. All subcontractors’ guaranties and any warranties therein specified
shall be underwritten by Contractor who shall obtain and deliver the same to
Landlord before the Work will be deemed finished and accepted. Contractor's
warranties as set forth in this contract shall be assignable to Tenant, any
other tenant of the project, as applicable and/or any successor Landlord of the
Project. If any such damage should occur during any guaranty period, or if there
shall be any defect in the work, Contractor will make all necessary repairs, in
the judgment of Architect, to the work without further costs to Landlord, and
shall promptly reimburse Landlord for consequential damages, if any, suffered as
a result of the defect or the settling or structural movement. If such repairs
are not completed within seven (7) days following notification to the Contractor
of the need for repairs, or, in the event of an emergency, 24 hours following
such notification, or, if additional time is requested by Contractor, within
such reasonable time as is allowed by Architect, Landlord shall have the right
to have the repair work done by another reputable contractor to be chosen by
Landlord and Contractor promptly shall reimburse Landlord for the full cost
thereof, plus interest at the rate of fifteen percent (15%) per annum upon
billing. The provisions of this Letter of Warranty shall survive the completion
of the Work.
[NAME OF CONTRACTOR]
By:
Name:
Title:


